Citation Nr: 0319284	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-03 651	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the RO which denied service connection for 
PTSD.


REMAND

The veteran claims that he has PTSD as a result of his 
Vietnam experiences.  His service personnel records show that 
he arrived in Vietnam on September 16, 1968 and that he left 
Vietnam on October 16, 1968.  His DD 214 form reflects that 
he had one month and 3 days in the USARPAC.  

The veteran's service medical records show that on September 
21, 1968, four days after his arrival in Vietnam, the 75th 
Inf. Bn. referred him to the urology clinic to see if his 
kidney problems warranted a profile and whether he should be 
retained in Vietnam.  He was sent to the 95 Evac Hospital 
(SMBL) APO 96337, where it was recommended that he have a 
change of duty assignment.  At that time, he was with the 
22nd Repl Co., APO. S.F 96477.  A Medical Condition-Physical 
Profile Record dated September 23, 1968 from the Commanding 
Officer of the 95th Evac Hosp (SMBL), APO 96337 and to the 
Commanding officer of the CO. A 75th Spt. Bn Repl Co. 5th Inf 
Div APO 96477 shows that the veteran had a chronic kidney 
disease and that he was not medically qualified for field 
duty.  His physical profile was listed as P3.  It was 
determined that his condition was permanent.  His assignment 
restriction included no strenuous physical activity and no 
crawling, stooping, running, jumping, prolonged standing or 
marching.  It is not clear whether the veteran's treatment at 
the 95th Evac Hospital included only outpatient treatment or 
whether he received inpatient treatment for his kidney 
condition.  The RO should make a request to the NPRC for all 
hospital clinical notes, admission and discharge summaries, 
laboratory studies, and diagnostic studies from the 95th Evac 
Hospital for the period of September to October 1968.  

During a June 2001 RO hearing, the veteran reported that he 
first went to Cam Ranh Bay for a couple of days and then he 
went to Da Nang and from there he stated that he was sent to 
Quang Tri.  He stated that while in Quang Tri his base was 
under fire and that he exchanged fire with the enemy with his 
M16 on seven to ten occasions.  He also reported loading body 
bags on Medivac.  He further reported that he sustained a 
shrapnel injury to the left foot.  The record shows that in 
September and October 1998, the veteran reported that his 
stressors included witnessing a friend name Jimmy or James 
(nickname Jabo) being hit by a grenade and dying, being in 
the trenches with incoming fire, being exposed to mortar and 
gunfire, and stacking and burning Vietnamese bodies.  

In April 1999, the RO contacted the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
the purpose of verifying the veteran's alleged stressors.  
They sent USASCRUR a copy of the veteran's DD 214 and DA 20 
forms, along with a copy of his reported service stressors.

The USASCRUR submitted a response to the RO in November 2000.  
They reported that they enclosed a historical report which 
was submitted by the 5th Infantry-Division and that such 
report documented the veteran's unit's location and 
significant situations encountered by the unit during the 
period of 1968 and also enclosed a copy of the Daily Staff 
Journal which was submitted by the 1st Logistical Command for 
October 4, 1968 which documented an attack in Quang Tri area.  
Although there are reports that the 5th Infantry Division was 
in Quang Tri in September and October of 1968, there is no 
evidence that the veteran was actually located in Quang Tri 
when it was under rocket fire on October 4, 1968.  It is 
observed that the veteran was placed on permanent profile on 
September 23, 1968 (7 days following his arrival to Vietnam) 
and was recommended for a change in duty assignment.  In an 
effort to determine where the veteran was in Vietnam, the 
USASCRUR should once again be contacted and asked to provide 
information as to the location of the 22nd Repl Co., APO. S.F 
96477, the 95th Evac Hosp (SMBL), APO 96337, and the CO. A 
75th Spt. Bn Repl Co. 5th Inf Div APO 96477 from September to 
October 1968.  Moreover, it needs to be determined where the 
veteran was assigned from September 23, 1968 (date of the 
permanent profile) to October 16, 1968 (date he departed 
Vietnam).  In this regard, the NPRC should be contacted and 
requested to provide the veteran's complete Official Military 
Personnel File.  The Board observes that the claims file 
contains some personnel records, but there is no indication 
as to whether all of the veteran's service personnel records 
have been associated with the claims file.  In this regard, 
there is no report of the veteran's unit assignment during 
his service in Vietnam.

A review of the claims file indicates that since the April 
2002 supplemental statement of the case, additional pertinent 
evidence has been associated with the claims file .  The RO 
should therefore issue a supplemental statement of the case 
on all evidence received since the April 2002 supplemental 
statement of the case.

Lastly, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran and his representative were not issued 
notification of the VCAA and the effect it had on his claim 
in appellate status.  The Board finds that the RO should 
inform the veteran and his representative of the VCAA and its 
notification provisions.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should make a request to the 
NPRC for all hospital clinical notes, 
admission and discharge summaries, 
laboratory studies, and diagnostic 
studies from the 95th Evac Hospital for 
the period of September to October 1968.  
They should also be requested to submit 
the veteran's complete Official Military 
Personnel File.

2.  Contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and inform them that 
the veteran was in Vietnam from September 
1968 to October 1968 and was with the 
22nd Repl Co., APO. S.F 96477 and was 
under the command of CO. A 75th Spt. Bn 
Repl Co. 5th Inf Div APO 96477.  Ask them 
to identify the locations of his unit 
assignment and his command unit from 
September to October 1968.  Also inform 
them that on September 23, 1968, the 
veteran was referred to the 95th Evac 
Hosp (SMBL), APO 96337.  They should then 
be asked to give the location of the 
hospital.  

3.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case addressing all 
pertinent evidence received since April 
2002 and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



